Case 1:15-cv-00382-HSO-JCG Document 332-2 Filed 01/04/19 Page 1 of 17

EXHIBIT 2
1/4/2019 GoP@SQrite brit MaQARBCal ts elG Gre LPQGMRG Esa teens Frlepb Rag LY. of RADScoi9h den company" - Sl...

Slabbed

Alternative New Media for the Gulf South

Civil District Court lawsuit filed by
Concrete Busters against River Birch
terms Trout Point Lodge Ltd. of Nova
Scotia a “shell company”

She

They did folks. In fact Concrete
Busters amended complaint filed

 

Wednesday against The River Birch
Landfill et al unifies several themes
we’ve covered here on Slabbed

   

. through time. But alas those nasty
Trout Point Lodge Owners Vaughn Perret, Danny Abel
and Charles Leary

Goatherders and I have an
outstanding matter in United States
Federal District Court in Gulfport
before Judge Louis Guirola that my lawyer, Bobby Truitt has me barred from
commenting upon. But that does not mean that we can’t let Concrete Busters tell
part of that story as I invite everyone to consider the implications for quarter 4 sales

 

for the good folks over at Carmex. Let’s start with this snippet from the beginning of
the suit:

 

Upon information and belief, additional co-conspirators included numerous shell

corporations and limited liability companies owned and/or controlled by the Defendants and/or their

co-conspirators, including:

Cerro Coyote SA

http://slabbed.org/2012/1 0/05/civil-district-court-lawsuit-filed-by-concrete-busters-against-river-birch-terms-trout-point-lodge-itd-of-nova-scotia-a-shell- we  1/16
1/4/2019 Git Bribe Gourlaalli Riera} Cafcted a beterL2QhNiAReERa terms Frdle Poi LOgd Le. ofA Scot “Stell company” - SI...
Of course the good folks at Concrete Busters listed a few more too:

s) Katz & Katz, LLC;

p Kempt Wilderness Lodge Services;

u) Lagniappe Industries, LLC;

v) N.C. General Contractors, Inc.;

w) Nova Scotia Enterprises, LLC; Sha
I’d invite y’all to run those names through the search box on the right sidebar
because Slabbed has covered them all. But hark there are even more listed as River
Birch Landfill co conspirators including Trout Point Lodge Limited of Nova Scotia a:

we also gain insight into how it plays into the alleged criminal enterprise between
the landfill and Jefferson Parish officials including Aaron Broussard:

http://slabbed.org/2012/10/05/civil-district-court-lawsuit-filed-by-concrete-busters-against-river-birch-terms-trout-point-lodge-Itd-of-nova-scotia-a-shell-... 2/16
1/4/2019 Giinbietrikt Céurbtawald BELby CoKcrei Bisters agansnRaatBechderhs FrolePoind Mage 1. off Nag Godtia’ “bivell company’ - SI...

x)

y)

Pasture Land, LLC;

Ring Associates, LLC;

Trout Point Lodge, Ltd.;

Waterfront Properties, Inc.;

Westside Construction Services, Inc.;
Willow Incorporated; and

Zydeco Holdings, LLC.

101.

The Defendauits and various co-conspirators, including those listed above, have, in various

combinations, conspired together, acted in concert and/or as alter egos, agents, tools or

instrumentalities ofeach other, and, such that, in various combinations, some have constituted single

business enterprises as they have shared:
(a) identity or substantial identity of ownership;
(b) common directors or officers:
(c) unified administrative control:
(d) _ similar or supplementary business functions;
(e) __ salaries and other expenses or losses, |
(f) common employees;
(g) | common offices;
(h) _ centralized accounting; and/or
@) finances; or
G) one or some have financed another or others; or
(kK) some have been inadequately capitalized; or
(1) one or some have caused incorporation of one or others; or
(m) one or some have paid another or others; or
(1) —_ one or some have received no business other than from another or others; or
. (©) one or some have used property of another or others as its Own; or

http://slabbed.org/2012/10/05/civil-district-court-lawsuit-filed-by-concrete-busters-against-river-birch-terms-trout-point-lodge-ltd-of-nova-scotia-a-shell-...

Sha

3/16
1/4/2019 Gv Guilt Colne alit ied oy Cohicrats Blisters UgSihut River pitchers tral Boiteiage Ld. of NAABcatio tell company” - Sl...

I personally can’t wait to see all these issues fully fleshed out as the plaintiff's adda
few more characteristics to these shell companies:

()
(@)

(1)
(s)
(t)

they have not complied with corporate formalities; or
Services have been rendered by the employees of one or some on behalf of another

or others; Sha

there have been undocumented transfers of funds between some; .

there have been unclear allocation of profits and losses between some; and/or

they have bundled campaign contributions together, and/or acted as a “straw man”
for another, to subvert campaign finance laws. |

This sounds serious but there is even more:

175.

Further, beginning in or around 2002, a company named Nova Scotia Enterprises, LLC

("NSE"), was formed. NSE was a holding company for several pieces of vacation rental property

located in the Canadian province of Nova Scotia. At various times from 2002 through 2010, there

were up to twelve partners in NSE—many of which were Jefferson Parish contractors or prospective

contractors. Broussard was also a partner in NSE. However, unlike almost every other partner in

and more:

http://slabbed.org/2012/1 0/05/civil-district-court-lawsuit-filed-by-concrete-busters-against-river-birch-terms-trout-point-lodge-Itd-of-nova-scotia-a-shell-... 4/16
14/2019 Gv BRiribt Gourrhnelli Riecay Colcol abated Wgahwanalarchterms Trl Pome add LE. of RAASOO4 “Stell company" - SI...

NSE, Broussard was given a large, 42% interest in NSE for a small capital contribution to the
company. By contrast, nearly $50,000.00 was contributed by several other NSE partners for the
upkeep and maintenance of properties. Significantly, many of the NSE investors who supplied the
vast majority of the funds obtained a much smaller ownership interest than Broussard in NSE. Most
importantly and not coincidentally, during Broussard’s tenure, many of the NSE partners, through
their-various corporations, received contracts with, and work in, Jefferson Parish, worth millions of
dollars, at the same time they were funding NSE and Broussard’s corporate interest in it. Finally,
Broussard sought, at the conclusion of his tenure as Parish President, to sell his ownership share in ~
NSE—which was purchased for very little—for nearly $200,000.00, an extraordinary return on the

minimal investment supplied by Broussard. Upon information and belief, co-conspirators of the

Defendants were NSE partners.

How does Charles Leary, Vaughn Perret and Daniel “Danny” Abel fit into this allege
criminal enterprise? Perhaps by acting as Broussard’s straw men including
engaging in libel tourism filing multiple SLAPP suits to

silence constitutionally protected discussion using a foreign jurisdiction with
defamation laws that are subject to abuse:

http://slabbed.org/201 2/10/05/civil-district-court-lawsuit-filed-by-concrete-busters-against-river-birch-terms-trout-point-lodge-itd-of-nova-scotia-a-shell-... 5/16
4/4/2019 GPS Crit SRACMRORRE LES alter LAQGMMARE RRA terns Fale PMG LE of ADScbtiOh ‘Life company’ - Sl...

189.

Co-conspirators, associates and/or agents of Defendants prosecuted SLAPP lawsuits against
the Times-Picayune, Fox 8 News, Anne Marie Vandenweghe, and bloggers, in foreign countries that
lack the same constitutional protection of free speech as guaranteed by the laws of the State
Louisiana and the United States of America, in an effort to silence investigation and to conceal the
acts of the Defendants and their co-conspirators, comunitting libel tourism to thwart the protections
of, and in contravention of, the First Amendment to United States Constitution, Article I, Section
7 of the Louisiana Constitution, the federal SPEECH Act 28 U.S.C. 4101-4105, the Louisiana She
Rachel’s Law Louisiana Code of Civil Procedure Article 2542, and the Louisiana American Laws
for American Courts Act La. R.S. 9:6000. Said lawsuits include the suits: entitled Trout Point
Lodge, Ltd, A Nova Scotia Company, Vaughn Perret and Charles Leary v. Doug K. Handshoe and
numbered 12-cv-90LG-JMR on the docket of the United States District Court for the Southern
District of Mississippi; and, Trout Point Lodge, Ltd, A Nova Scotia Company, Vaughn Perret and

Charles Leary y. Louisiana Media Company, LLC, and numbered Yar. No. 328248 on the docket

of the Supreme Court of Nova Scotia.

Now if this sounds like one of Eric Paulsen’s dumb criminal stories you couldn’t

 

fault the reader for drawing that conclusion.

There is gonna be more folks as I do not think Aaron Broussard has been completely

 

forthright in his squeal-a-thon with the United States Department of Justice,

 

especially the intersection of the “Legal Department at the Super 8 Motel” on

 

Clearview Parkway to Broussard’s business enterprise in Costa Rica, Cerro Coyote,
SA, which a reasonable person would conclude laundered Broussard’s ill gotten
gains based upon the written statements of Broussard’s business associates, Charles
Leary, Vaughn Perret and Daniel “Danny” Abel. I’m within inches of tying the
whole sordid affair together.

Finally Slabbed is thinking of taking on a new sponsor since business will certainly
be picking up due to an expected demand surge for Carmex in southern Nova Scotia.
Reader input on that subject is welcomed and in fact encouraged. ©

http://slabbed.org/2012/10/05/civil-district-court-lawsuit-filed-by-concrete-busters-against-river-birch-terms-trout-point-lodge-Itd-of-nova-scotia-a-shell-... 6/16
1/4/2019 GPS Gribt baYnQRRBPel sake RterLAQGh RGM teRa ems Fle BLALQA/ 12. of NAG aBiph biel company” - Sl...

xe

  

eens
MEX
ING OUT

Share

Sha

& Douglas Handshoe / October 5,2012 / Sop / Aaron Broussard, Anne Marie Vandenweghe, Ann:
Marie Vandenweghe v Parish of Jefferson, Bribery, Charles Leary, Concrete Busters v River Birch, Dani:
Abel, Deprivation of civil rights under the color of law, Interim Jefferson Parish President Steve Theriot
Jones Walker, Justice Suzanne Hood, Libel Terrorism, Libel Tourism, Libel Tourismm Havens, Nova Scotiz
Supreme Court, Nova Scotia Supreme Court Judge Leon "Pierre" Muise, Parish of Jefferson and Steve
Theriot v John Does 1 through 100, Province of Nova Scotia, Racketeering, Strategic lawsuit against
public participation, Trout Point Lodge Leary and Perret v Advance Publications, Trout Point Lodge
Leary and Perret v Slabbed New Media, Trout Point Lodge Limited, Trout Point Lodge Limited Perret
Leary v Louisiana Media Company LLC, USA v Broussard, Val Bracy, Vaughn Perret

 

34 thoughts on “Civil District Court lawsuit filed by
Concrete Busters against River Birch terms Trout Point
Lodge Ltd. of Nova Scotia a “shell company””

jr
October 5, 2012 at 9:09 am

nola/tp links to slabbed! this has to be a first.

nola.com/politics/index.ssf/2012/10/jefferson_parish_corruption_ro.html

http://slabbed.org/2012/10/05/civil-district-court-lawsuit-filed-by-concrete-busters-against-river-birch-terms-trout-point-lodge-Itd-of-nova-scotia-a-shell-... 7/16
1/4/2019 Go SAribt Sarr MnQh Reret Ca ekG eter POGMMAREER I 45ms FrdlepbAtingd Le. of RAD SRL hie company" - SI...

& Doug Handshoe

October 5, 2012 at 9:15 am

I don’t see a link Jr except one to the Lens.

m Patricia

October 7, 2012 at 11:52 pm

http://www.nola.com/politics/index.ssf/2012/10/julie_quinn_makes_run_for

jeff.html
jr
October 5, 2012 at 9:19 am

wow. 10 minutes lated they took the slabbed mention and link down. i sent you a

screen grab.

& Doug Handshoe

October 5, 2012 at 9:19 am
Thanks Jr.
jr
October 5, 2012 at 9:24 am

i suppose anything referencing trout point is still toxic over at advance media.

& Doug Handshoe

http://slabbed.org/2012/10/05/civil-district-court-lawsuit-filed-by-concrete-busters-against-river-birch-terms-trout-point-lodge-ltd-of-nova-scotia-a-shell-... 8/16
1/4/2019 Gidisttct dank Valddioree dy Sbmtrete Bastels SYabiSRNG: Biri? terms PLE GLLOabel Gs. oF WLSddtlaGlshén company’ - Si...
October 5, 2012 at 9:31am

They ran away from a factual story and hung their reporter out to dry. I suspect
this topic will remain forever toxic over at Advance Media and Fox 8. Speaking of
Fox 8, their role assisting Charles Leary and Vaughn Perret in invading the privacy
of Slabbed internet commenters using a Canadian court has thus far not been
fleshed out on the Slabb but it’s coming too.

Politics is not the only cesspool going in the City.

Sha

"3 Tom

October 5, 2012 at 9:36 am

Don’t worry Doug I’m sure the TP will plagiarize you more sometime in the future.
For now the TP feels more comfortable on doing story lines on others doing story
lines that’s how you fill the void with none or little talent .

 

“The Empire Parish

October 5, 2012 at 9:57 arm

The UnTimely-and-Picayune is truly miffed about Doug Handshoe having the
temerity and audacity to find news which destroys the reputation of TP’s favored
thugs, and now seeks to make Doug an “unperson” flung down the memoryhole.
The POS Blewboy Broach even this morning was caught in a caper worthy of
MinTruth. Even more pathetic is the fact that Blueboy defends the indefensible.

Ln jr

October 5, 2012 at 10:00 am

xxquepasaxx
what happened to the link to the slabbed.org concrete busters post?
37 Minutes Ago

http://slabbed.org/2012/10/05/civil-district-court-lawsuit-filed-by-concrete-busters-against-river-birch-terms-trout-point-lodge-Itd-of-nova-scotia-a-shell-... 9/16
1/4/2019 CAS Ritcdeaak Va RQene i ONG Gstele Qabd ment Bicriéms FLA OLOEL. FAVEsdctaQhchdn company" - Sl...

Presario

October 5, 2012 at 10:13 am

Slabbed will wait on the NOLA.com I guess.

http://www.youtube.com/watch?v=rGKfrgqWcvo

 

a Doug Handshoe

October 5, 2012 at 10:36 am

Thank you all. To the extent I can control only what you see here, it is a waste of
time to worry with the others. Like I said yesterday I’ve pretty much cut the cord an:
to the extent I’m telling a much fuller and rich version of this story I’m more than
happy to let the reader decide which coverage is better.

Slabbed will wait for no one.

vonzippa

October 5, 2012 at 11:26 am

AMEN to that, brother! F@S$&’em all!!!

Presario

October 5, 2012 at 11:22 am

Let me preface the reason for the link...I was being facetious. “I Will Wait” really
means certain individuals at AdvancedMedia/Nola.com wait to see what Slabbed
writes first before they write their story without attribution.

http://slabbed.org/2012/10/05/civil-district-court-lawsuit-filed-by-concrete-busters-against-river-birch-terms-trout-point-lodge-ltd-of-nova-scotia-a-shel.... 10/16
4/4/2019 GiAaTRitel Brava NQeRely SMrkChastelo MHA Berrms TAGS OKhehoy. PRIPsdstid edi company” - SI...
ccjames

October 5, 2012 at 12:22 pm

The truth is beginning to emerge.

& lockemuptight

October 5, 2012 at 4:06 pm

http://www.youtube.com/watch?v=khCBrVNIrlA =i

 

Some prefer other lip coatings.

= lockemuptight

October 5, 2012 at 5:21 pm

Doug, might want to consider taking on Shakeweight as a sponsor instead as they
could be in demand during the cold winters where Nova Scotians can’t get outdoors
for daily workouts

http://www.youtube.com/watch?v=rc337vb05jU

 

Steve

October 5, 2012 at 5:33 pm
The house is burning to the ground. Burn babe Burn!!!

http://www.youtube.com/watch?v=PxSA5P3Zyoo&feature=related

 

Steve

October 5, 2012 at 5:41 pm

http://slabbed.org/2012/1 0/05/civil-district-court-lawsuit-filed-by-concrete-busters-against-river-birch-terms-trout-point-lodge-Itd-of-nova-scotia-a-shel... 11/16
1/4/2019 GASB VaRORRA YY Oat ehastele QCHENe put Breriéms FL OAL. oft AVEsdst sede company" - Sl...

This one is for the International Goathearders. You just thought you were
International Playboys
Morrissey set them straight. Their just International Goathearders.

http://www.youtube.com/watch?v=gBti4gINi6Y

 

S lockemuptight

October 5, 2012 at 5:52 pm
She

On second thoughts a rockin’ workout video sponsor may bring in more sales- mad
Jane Fonda millions

http://www.youtube.com/watch?v=bBWkKPRSE-W4

 

me Patricia

October 5, 2012 at 9:16 pm

HAHAHA! lockem ROCKS

Steve

October 5, 2012 at ‘7:06 pm
The real question is this:

Has Aaron Broussard stopped his illegal activities Ex. using shell companies to
silence bloggers?
If not than I got a real problem with him going to Court for a plea deal.

& Doug Handshoe

October 5, 2012 at 7:16 pm

http://slabbed.org/2012/10/05/civil-district-court-lawsuit-filed-by-concrete-busters-against-river-birch-terms-trout-point-lodge-Itd-of-nova-scotia-a-shel... 12/16
4/4/2019 GiaRidctkRuk VeRO? Hy EMRree Gastelo EMEA Rsiereams THAGLOGELa. Radesdtta@ldhéi company" - Sl...

IMHO the real question is whether he has come clean about his financial
relationships with Nipun “Nick” Desai, the owner of the Super 8 and land owner
(via his strawmen parents) of land at the resort at Trout Point Nova Scotia.

Desai has been under a cocaine distribution charge now for at least 2 years that I
can determine yet the case never seems to come to trial. According to on record
sources (Mr NAAS) Desai was Hugh Sibley’s right hand man, what I would term a
“cleaner”. Sibley, you may remember, copped a plea to money laundering fora
mexican drug cartel charges.

God bless America we are a great country but how does an East Indian exchange
student become a real estate tycoon in a very relative short period of time? I think
the answer to that question is with Mr Sibley.

WO40

October 5, 2012 at 7:14 pm

So if I happened to be one of the 1-100 John Doe’s does that mean I may get a million
dollars in that federal court suit? I dedicate this song to you Doug. I know from other

posts it happens to be one of your favorites http: //www.youtube.com/watch?
v=JXdFThi1yX2c

 

= Doug Handshoe

October 5, 2012 at 7:35 pm

Hehehehe, that song was a reader suggestion but your point is well taken. If you’ve

been with us for a while you’!l also know I really like behavioral economist Dan
Ariely, who I think teaches at Harvard these days. There is a concept in the field
which is termed ironically enough, “revenge”. It well explains certain irrational
behaviors using multidisiplinary techniques that cut across a variety of subject
matters.

http://slabbed.org/201 2/10/05/civil-district-court-lawsuit-filed-by-concrete-busters-against-river-birch-terms-trout-point-lodge-ltd-of-nova-scotia-a-shel...

She

13/16
1/4/2019 GASP dQik VaRQaRe ny Ort CSstel QCM Ut Bieiciéms FLEA LOGY. RAO Ls daa aichdi company" - Sl...

Once the endorphins start flowing there is just no tellin’. Now this song I like.

http://www.youtube.com/watch?v=VHDmkv2gpXo

(X%) Whitmergate

October 5, 2012 at 10:50 pm

Doug knows exactly who those top ten of the hundred are ... and it ain’t you ,,,
She

WO40

October 7, 2012 at 6:41 pm

I’m sure he does and I kindly disagree with you

& Doug Handshoe

October 8, 2012 at 8:34 pm
Well then I am truly blessed.

Somewhere back there in the 26,000 comments left on Slabbed a nice lady
named Sally Bourgeois came on here to defend her daughter, who’s name came
up in comments.

I traded emails with Sally and later that day spoke with her on the phone. When
we ended that conversation she told me I was “fair”, which I considered a

major compliment because that is what I strive for here.

I’m not a hard man to find, ask Sally.

Steve

http://slabbed.org/2012/10/05/civil-district-court-lawsuit-filed-by-concrete-busters-against-river-birch-terms-trout-point-lodge-Itd-of-nova-scotia-a-shel... 14/16
1/4/2019 GraATRitckRat Ea QOARe HORA Sst PRG Recs AGM LOGAG. FaCPsdAaehdhe company" - Si...

October 5, 2012 at 9:27 pm

Really after this series of post I think the only humanitarian thing to is to provide a
free link such as this one-

WARNING: The readers of slabbed have provided this link to help those who have
mistakenly believed that fucking with slabbed can be good for their health.

http://www.jfponline.com/Pages.asp?AID=3894

 

Steve

October 5, 2012 at 9:52 pm

Funny. Of course he reads Slabbed. Anyone who reads boths has known this for a
very long time. BUT the question was why don’t you credit slabbed—

xxquepasaxx
what happened to the link to the slabbed.org concrete busters post?
12 Hours Ago

ix} Whitmergate

October 6, 2012 at 12:28 am

Visual art, inclusive of both painting and the written word, is always subject to
appropriation by a ‘WANNABE SPONGE’ like Nancy Drew... anyone who is anyone as
it relates to this JP scandal drama is reading Slabbbed first anyway !!!

Tom

October 6, 2012 at 2:32 pm

http://slabbed.org/2012/10/05/civil-district-court-lawsuit-filed-by-concrete-busters-against-river-birch-terms-trout-point-lodge-ltd-of-nova-scotia-a-shel... 15/16
1/4/2019 CasRerbclRurVaNQBRat Sede Mstela QGHmant Bar ms TE AHONLI. FraWestfid dren company" - Sl...

Sooo what was the reply by Mr. Drew and the TP? Oh yes I see, once again only
crickets chirping.

Tom

October 6, 2012 at 4:18 pm
~ No Guts No Glory ~

Bard of Avon..dale

All charter changes should be approved by voters.

The modified charter should address term limits, with no elected position exceedin;
two terms. And term limits should apply to being elected into a different political
position. For the good of Jefferson Parish.

Yesterday

Pingback: Free expression or feds’ folly: Comment-gate likely to widen |

 

TheLensNola.org : Investigative Journalism New Orleans

 

Slabbed / Proudly powered by WordPress

http://slabbed.org/2012/10/05/civil-district-court-lawsuit-filed-by-concrete-busters-against-river-birch-terms-trout-point-lodge-Itd-of-nova-scotia-a-shel...

16/16
